 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 HEIKO P. COPPOLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                 IN THE UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-00205-MCE
11                                 Plaintiff,            STIPULATION REGARDING SCHEDULE
                                                         FOR DEFENDANT’S MOTION TO REDUCE
12                            v.                         SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A);
                                                         ORDER
13   ROZARRI YOUNG,
14                                 Defendant.
15

16                                               STIPULATION
17          Plaintiff United States of America (the “government”), by and through its counsel of record, and
18 the defendant, by and through his counsel of record, hereby stipulate as follows:

19          1.     On April 2, 2021, the defendant filed a motion for compassionate release. Docket No.
20 73. The government’s response is due on April 15, 2021, with any reply from the defendant due on

21 April 22, 2021. Docket No. 76.

22          2.     Counsel for the government requests additional time to obtain relevant records and draft
23 the government’s response to the defendant’s motion. The defendant does not oppose the government’s

24 request.

25          3.     Accordingly, by this stipulation, the parties jointly request that the Court set the briefing
26 schedule on the defendant’s motion as follows:

27                 a)      The government’s response to the defendant’s motion to be filed on or before
28          April 27, 2021;

      STIPULATION RE BRIEFING SCHEDULE                   1
30
 1                 b)      The defendant’s reply to the government’s response to be filed on or before May

 2          4, 2021.

 3

 4          IT IS SO STIPULATED.

 5

 6    Dated: April 23, 2021                                  PHILLIP A. TALBERT
                                                             Acting United States Attorney
 7

 8                                                           /s/ HEIKO P. COPPOLA
                                                             HEIKO P. COPPOLA
 9                                                           Assistant United States Attorney

10

11    Dated: April 23, 2021                                  /s/ KRESTA DALY
                                                             KRESTA DALY
12                                                           Counsel for Defendant
                                                             ROZARRI YOUNG
13

14
                                                     ORDER
15
            Based upon the stipulation and representations of the parties, the Court adopts the following as a
16
     revised briefing schedule regarding the defendant’s motion for sentence reduction:
17
            a)     The government’s response to the defendant’s motion, Docket No. 73, is due on or before
18
     April 27, 2021;
19
            b)     The defendant’s reply to the government’s response, if any, is due on May 4, 2021.
20
            IT IS SO ORDERED.
21
     Dated: April 27, 2021
22

23

24

25

26

27

28

      STIPULATION RE BRIEFING SCHEDULE                   2
30
